Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the First Office Action on the merits of Application No. 17/0309315, filed on 09/30/2020. Claims 1-32 are still pending in the application.

Election/Restrictions
Applicant's election with traverse of Species V (Fig. 7) and sub-species M (Fig. 1m) in the reply filed on 12/09/2021 is acknowledged.  The traversal is on the ground(s) that examination can be made without serious burden to the examiner because Species or Groupings are closely related in that they include overlapping features.  This is not found persuasive because 
The traversal is on the ground(s) that the examination can be made without serious burden to the Examiner. This is not found persuasive because, for a quality search, the distinct species requires employing different searching strategies or search queries. In addition, these species are not obvious variants to each other based on the current record. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 23-24, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species or Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021.
Examiner further withdraws claim 22 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species or Sub-Species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its thickness" in line 2.  It is unclear what this limitation is referring to (i.e. the elevator, the width, or the rope?).
Claim 1 recites the limitation "the rope" in line 2.  It is unclear if this is the same limitation as “a hoisting rope” recited in line 1. 
Claim 1 recites the limitation "the load bearing part" in line 6.  It is unclear which of the one or more load bearing parts this limitation is referring to.
Claim 1 recites the limitation "a coating" in line 7.  It is unclear if this coating is referring to the polymer matrix surrounding the reinforcing fibers from line 4 and paragraph 0097 or referring to a layer between the reinforcing fiber and the polymer matrix as from paragraph 0098. It appears this limitation can be referring to either of these options.
Claim 2 recites the limitation "the lengthwise direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "said load bearing parts" in line 1.  It is unclear which of the one or more load bearing parts from claim 1, line 3 this limitation is referring to. 
Claim 6 recites the limitation "the lengthwise direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rope" in line 2.  It is unclear if this is the same limitation as a hoisting rope recited in claim 1, line 1. 
Claims 6 and 7 recites the limitation "said load bearing parts" in line 1.  It is unclear which of the one or more load bearing parts from claim 1, line 3 this limitation is referring to.
Claim 8 recites the limitation "a coating" in line 2.  It is unclear if this is the same “coating” previously introduced in Claim 1, line 7.
Claims 9 and 21 recite the limitation "the structure of the rope" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recite the limitation "the length of the rope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the structure of the load bearing part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the coefficient of elasticity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the width of the load baring part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the rope" in line 1.  It is unclear if this is the same limitation as a hoisting rope recited in claim 1, line 1. 
Claim 19 recites the limitation "the load bearing part" in line 1.  It is unclear which of the one or more load bearing part this limitation is referring to. 
Claims 20 and 22-23 recite the limitation "the rope" in line 2.  It is unclear if this is the same limitation as a hoisting rope recited in claim 1, line 1. 
Claim 21 recites the limitation "the rope" in line 3.  It is unclear if this is the same limitation as a hoisting rope recited in claim 1, line 1. 
Claim 21 recites the limitation "the broad surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the matrix properties" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "its thickness" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the hoisting height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 14-15, 17, 19, 21, 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0081721 to Bissig et al in view of US Patent Application No. 2003/01217298 to Heinz et al (henceforth referred to as Bissig and  Heinz, respectively).
Regarding claims 1-11, 14-15, 17, 19, 21, and 25-27, Bissig teaches a hoisting rope (i.e. Fig. 4) for an elevator (i.e. paragraph 0013), said hoisting rope having a width larger than a thickness in a transverse direction of the rope, said hoisting rope comprising: 
one or more load bearing parts (i.e. Fig. 4, ref. 1) made of composite material (i.e. paragraph 0014) comprising reinforcing fibers in a polymer matrix (i.e. paragraph 0014, polyurethane is a polymer),
wherein the load bearing part consists of the polymer matrix, the reinforcing fibers bound together by the polymer matrix, a coating provided around the fibers (i.e. paragraph 0009: synthetic material bath), and one or more auxiliary materials within the polymer matrix (i.e. paragraph 0014: Teflon).
Wherein said reinforcing fibers are substantially mutually non-entangled and parallel to the lengthwise direction of the hoisting rope (i.e. paragraph 0033, “unstranded and unidirectional”).
Wherein when there are more than one load bearing parts, the load bearing parts are spaced from each other (i.e. Fig. 4, multiple ref. 1 are shown spaced apart from each other).

Wherein said reinforcing fibers are bound together as an integral load bearing part by said polymer matrix (i.e. paragraph 0014).  
Wherein said load bearing part consists of straight reinforcing fibers parallel to the lengthwise direction of the rope and bound together by polymer matrix to form an integral element (i.e. paragraph 0033, “unstranded or unidirectional”).
Wherein said load bearing part is an integral elongated body (i.e. Fig. 4A, ref. 1 is one load bearing body, consisting of various integral strands).
Wherein the said reinforcing fibers comprise a coating (i.e. paragraph 0009: “Each thread is impregnated in a synthetic material bath”) to improve chemical adhesion between the reinforcing fibers and the polymer matrix. 
Wherein the structure of the rope continues as a substantially uniform structure throughout the length of the rope (i.e. Fig. 4, since it is not specifically stated, ref. 11 goes into page uniformly).
Wherein the structure of the load bearing part continues as a substantially uniform structure throughout the length of the rope (i.e. Fig. 3 shows the length wise view of strands are substantially uniform). 
Wherein the polymer matrix consists of non-elastomeric material (i.e. paragraph 0014, “other additives such as Teflon powder”).
Wherein the reinforcing fibers together with the matrix material form an integral load bearing part, inside which substantially no chafing relative motion between fibers or between 
Wherein the rope comprises a plurality of load bearing parts place mutually adjacently (i.e. Fig. 4, plurality of ref. 1 shown side by side next to each other). 
Wherein the load bearing part is surrounded by a polymer layer comprising an elastomer (i.e. paragraph 0014: Polyurethane). 
Wherein the structure of the rope continues as a substantially uniform structure throughout the length of the rope (i.e. Fig. 4, ref. 13 and 14 are substantially uniform along the length of the rope), and 
wherein the rope comprises a broad surface (i.e. Fig. 4, ref. 13) that is substantially even so as to enable friction based force transmitting via the broad surface. 
Wherein the hoisting rope is symmetrical in its thickness direction (i.e. See Mark up of Fig. 4, left and right side of solid line is symmetrical). 

    PNG
    media_image1.png
    421
    443
    media_image1.png
    Greyscale

Wherein the coating is a primer arranged on the surface of the reinforcing fibers (i.e. paragraph 0009).
Wherein the polymer matrix comprises additives for fine adjustment of the matrix properties (i.e. paragraph 0014: Teflon). 
Bissig does not specifically teach the reinforcing fibers are carbon fiber or glass fibers. However, fibers such as carbon fiber, glass fiber or aramid fiber are commonly used in the art to add tensile strength to the load bearing part of an elevator belt and are not novel to the invention. For example, Heinz teaches a similar hoisting rope (i.e. Fig. 1, ref. 10) comprising load bearing tensile cords (i.e. Fig. 1, ref. 15) encased within an elastomeric body (i.e. Fig. 1, ref. 40) wherein the load bearing tensile cords comprises any material having a tensile strength sufficient for intended use such as carbon, aramid and combinations and equivalents thereof 
Regarding claim 14, Bissig in view of Heinz does not specifically teach 50% of a cross sectional square area of the load bearing part consists of reinforcing fiber. However, Bissig teaches an example of 1000 synthetic fibers per thread. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have over 50% of the load bearing part consisting of reinforcing fiber in the hoisting rope as taught by Bissig in view of Heinz as a matter of design choice or experimentation to improve rigidity and add tensile strength to the hoisting rope and there would have been reasonable expectation of success.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0081721 to Bissig et al in view of US Patent Application No. 2003/01217298 to Heinz et al in further view of EP 1 561 719 to Honda (henceforth referred to as Honda).
Regarding claim 13, Bissig in view of Heinz does not specifically teach the polymer matrix comprises epoxy, polyester, phenolic plastic or vinyl ester. However, these materials are common in the art and not novel to the invention. For example, Honda teaches the resin body is comprised of polypropylene resin, polyethylene resin, or vinyl, etc (i.e. paragraph 0026). Therefore, it would have been obvious to one of ordinary skill of the art before the effective . 

Claims 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0081721 to Bissig et al in view of US Patent Application No. 2003/01217298 to Heinz et al in further view of US Patent Application Publication No. 2002/0000347 to Baranda et al (henceforth referred to as Baranda).
Regarding claims 16 and 20, Bissig in view of Heinz does not teach the width of the load bearing part is larger than its thickness nor teach the load bearing parts comprises a main portion of a cross section of the rope.  However, Baranda teaches a hoisting rope (i.e. Fig. 6a) comprising load bearing parts (i.e. Fig. 6a, ref. 26) embedded in a coating body (i.e. Fig. 6a, ref. 28) wherein alternative shapes of the load bearing part (i.e. Fig. 6d) are shown wherein the alternative load bearing part has a larger width than its thickness to a point where the one or more load bearing parts comprises a main proportion of the cross section of the rope (i.e. Fig. 6d). Baranda teaches this alternative shape has an advantage of distributing rope pressure more uniformly causing the maximum rope pressure within the load bearing members to be less (i.e. paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wider load bearing part as taught in Baranda in the hoisting rope as taught in Bissig in view of Heinz to distribute rope pressure more uniformly and there would have been reasonable expectation of success. 

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0081721 to Bissig et al in view of US Patent Application No. 2003/01217298 to Heinz et al in further view of Mott’s Applied Strength of Materials Fourth Edition 2001(henceforth referred to as Mott).
Regarding claim 12, Bissig in view of Heinz does not specifically teach the coefficient of elasticity of the polymer. However, the modulus of elasticity of composites are known material property values and not novel to the invention. For example, Mott teaches composite material incorporating arrangements of reinforcing fibers (i.e. page 75, 3rd paragraph-page 76, Table 2-8) wherein his composite has the modulus of elasticity of 145GPa in the longitudinal direction and modulus of elasticity of 11GPa in the transverse direction. In addition, Mott teaches a variety of modulus of elasticity for the matrix material and filler materials (i.e. page 78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modulus of elasticity of composite materials as taught in Mott in the hoisting rope as taught in Bissig in view of Heinz for a hoisting rope with high coefficient of friction for higher power while having high durability fort longevity of the rope and there would have been reasonable expectation of success. 

Claims 28 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1561 to Heinz in view of US Patent Application Publication No. 2008/0081721 to Bissig et al (henceforth referred to as Bissig).
Regarding claims 28 and 31, Heinz discloses an elevator (i.e. Fig. 3) comprising: 
a drive sheave (i.e. Fig. 3, ref. P2); 

an elevator car (i.e. Fig. 3, ref. E); and 
a rope system (i.e. Fig. 3, ref. 10) for moving the elevator car by means of drive sheave, said rope system comprising at least one hoisting rope (i.e. Fig. 3, ref. 10), said at least one hoisting rope having a width larger than its thickness in a transverse direction of the rope (i.e. Fig. 1), said rope comprising: 
one or more load bearing parts (i.e. Fig. 1, ref. 15) made of a composite material, said composite material comprising reinforcing fibers, said reinforcing fibers including carbon fiber or glass fiber (i.e. paragraph 0021). 
Wherein the hoisting rope has been arranged to move the elevator car and a counterweight (i.e. Fig. 3, ref. CW). 
Wherein the elevator is implemented without a compensating rope (i.e. Fig. 3 does not have compensating rope). 
Heinz does not specifically teach a coating or a polymer matrix. However, Bissig teaches a hoisting rope comprising one or more load bearing parts (i.e. Fig. 4, ref. 1) made of composite material (i.e. paragraph 0014: fiber composite), comprising reinforcing fibers in a polymer matrix (i.e. paragraph 0014, polyurethane is a polymer), 
wherein the load bearing part consists of the polymer matrix, the reinforcing fibers bound together by the polymer matrix, a coating provided around the fibers (i.e. paragraph 0009: synthetic material bath), and one or more auxiliary materials within the polymer matrix (i.e. paragraph 0014: Teflon). The auxiliary material is added for “reduction in coefficient of friction and the wear” (i.e. paragraph 0014). Therefore, it would have been obvious to one of . 

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2003/01217298 to Heinz et al in view of US Patent Application Publication No. 2008/0081721 to Bissig et al in further view of US Patent Application No 2002/0000347 to Baranda et al (henceforth referred to as Baranda).
Regarding claim 29, Heinz in view of Bissig does not specifically teach a plurality of hoisting ropes. Baranda teaches a similar elevator comprising a drive sheave (i.e. Fig. 1, ref. 18), a power source (i.e. Fig. 1, ref. 20), an elevator car (i.e. Fig. 1, ref. 14) and hoisting rope (i.e. Fig. 1, ref. 22). Baranda further teaches an alternative embodiment of the same drive sheave used with a plurality of hoisting ropes (i.e. Fig. 3, ref. 56) each of which is fitted side by side against a circumference of the sheave. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of hoisting ropes as taught in Baranda in the elevator as taught in Heinz in view of Bissig for distributing forces while lifting higher pay loads and there would have been reasonable expectation of success. 

   Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2003/01217298 to Heinz et al in view of US Patent Application .
Regarding claim 32, Heinz in view of Bissig does not specifically teach a hoisting height of over 75 meters. However, Yumura teaches in recent years an elevator used in high rises (i.e. paragraph 0002) without compensating ropes have been in demand. High rises are over 30 meters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hoisting height of over 30 meters such as taught in Yumura in the elevator as taught in Heinz in view of Bissig to accommodate more floors within a building and there would have been reasonable expectation of success. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIEM M TRAN/Examiner, Art Unit 3654